                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARTIN SCHNEIDER, et al.,                        Case No. 16-cv-02200-HSG
                                   8                     Plaintiffs,                        ORDER GRANTING PRELIMINARY
                                                                                            APPROVAL OF SETTLEMENT
                                   9               v.
                                                                                            Re: Dkt. No. 205
                                  10       CHIPOTLE MEXICAN GRILL, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is the unopposed motion for preliminary approval of class action

                                  14   settlement filed by Plaintiffs.1 Dkt. No. 205. The parties have reached a settlement regarding

                                  15   Plaintiffs’ claims and now seek the required court approval. For the reasons set forth below, the

                                  16   Court GRANTS Plaintiffs’ motion for preliminary approval of class action settlement.

                                  17       I.   BACKGROUND
                                  18               A. Factual Background

                                  19            Plaintiffs bring this consumer class action against Defendant Chipotle Mexican Grill, Inc.

                                  20   alleging that Defendant’s “non-GMO” claims about its food products were false and misleading.

                                  21   See generally Dkt. No. 1 (“Compl.”). According to Plaintiffs, Chipotle consistently advertised its

                                  22   food products as “non-GMO” and “GMO free.” Id. ¶¶ 31–40. However, these claims were

                                  23   purportedly false, because as alleged, the meat and dairy products “are all sourced from animals

                                  24   that are fed with a genetically engineered or GMO derived feed,” and the soft drinks contain corn

                                  25   syrup, a GMO. Id. ¶¶ 41–43. Plaintiffs contend that had they known of the “true character and

                                  26
                                  27   1
                                        Proposed-intervenor Melissa Cruz filed a motion to intervene and opposition to Plaintiffs’
                                  28   motion for preliminary approval of class action settlement. Dkt. Nos. 199, 207. She later
                                       withdrew her motion and opposition on November 27, 2019. Dkt. No. 211.
                                   1   quality of the ingredients,” they would not have purchased, or would have paid less for, Chipotle’s

                                   2   food products. Id. ¶ 49.

                                   3          Based on those facts, the complaint asserts the following ten causes of action:

                                   4   (1) California’s Consumer Legal Remedies Act, Cal. Civ. Code § 1750 et seq.; (2) California’s

                                   5   False Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq.; (3) California’s Unfair

                                   6   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.; (4) Florida’s Deceptive and Unfair

                                   7   Trade Practices Act, Fla. Stat. § 501.201 et seq.; (5) Maryland’s Consumer Protection Act, MD.

                                   8   Code Ann. § 13-101 et seq.; (6) New York’s Consumer Protection Statute, N.Y. Gen. Bus. Law

                                   9   § 349; (7) New York’s False Advertising Law, N.Y. Gen. Bus. Law § 350 et seq.; (8) unjust

                                  10   enrichment; (9) misrepresentation; and (10) declaratory relief. Id. ¶¶ 69–146.

                                  11               B. Procedural History

                                  12          Plaintiffs Martin Schneider, Sarah Deigert, Theresa Gamage, Nadia Parikka, Laurie Reese,
Northern District of California
 United States District Court




                                  13   and Tiffanie Zangwill initially filed this action on April 22, 2016. 2 See generally Compl.

                                  14   Defendant moved to dismiss the complaint, and the Court granted the motion in part and denied it

                                  15   in part on November 4, 2016. Dkt. No. 36. The Court granted Defendant’s motion to dismiss

                                  16   Plaintiffs’ claims for injunctive relief, but otherwise denied the motion. Id. Plaintiffs filed a

                                  17   motion seeking reconsideration of the Court’s order dismissing injunctive relief, Dkt. No. 87,

                                  18   which the Court granted, Dkt. No. 136. The Court amended its previous ruling and denied

                                  19   Defendant’s motion to dismiss Plaintiffs’ claims for injunctive relief. Dkt. No. 136.

                                  20          On November 17, 2017, Chipotle filed a motion for summary judgment and Plaintiffs filed

                                  21   a motion for class certification. Dkt. Nos. 92, 95. The parties also filed their Daubert motions.

                                  22   Dkt. Nos. 100, 101, 117. On September 29, 2018, the Court denied Defendant’s motion for

                                  23   summary judgment, granted Plaintiffs’ motion for class certification, and denied both parties’

                                  24   Daubert motions. Dkt. No. 136. The Court certified the following three classes of consumers

                                  25   who purchased Defendant’s products between April 27, 2015 and June 30, 2016 (the “Class

                                  26   Period”):

                                  27
                                       2
                                  28     On July 7, 2017, Plaintiffs Laurie Reese (California) and Tiffanie Zangwill (Florida) dismissed
                                       their claims against Chipotle with prejudice. Dkt. No. 67.
                                                                                         2
                                   1                   California: All persons in California who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients during the Class
                                   2                   Period.
                                   3                   Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients during the Class
                                   4                   Period.
                                   5                   New York: All persons in New York who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients during the Class
                                   6                   Period.
                                   7   Id. at 14, 30. The Court appointed Named Plaintiffs Schneider, Deigert, Gamage, and Parikka to

                                   8   represent the class and appointed their attorneys at Kaplan Fox as Class Counsel. Id. On October

                                   9   15, 2018, Defendant filed a petition in the Court of Appeals for permission to appeal the Court’s

                                  10   class certification order, and the petition was denied. Dkt. Nos. 137, 167.

                                  11           Plaintiffs filed an administrative motion to approve the notice administrator, class notice

                                  12   plan, and schedule on January 9, 2019. Dkt. No. 150. Defendant opposed the motion and alleged
Northern District of California
 United States District Court




                                  13   that the notice plan was “too vague” and misrepresented the class definitions. Dkt. No. 151.

                                  14   Consistent with the Court’s recommendation, and in an apparent effort to address Defendant’s

                                  15   concerns, Plaintiffs moved to modify the class definitions. Dkt. No. 159. The Court granted in

                                  16   part and denied in part Plaintiffs’ motion to modify the class definitions and certified the following

                                  17   classes:

                                  18                   California: All persons in California who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients in its restaurants
                                  19                   during the Class Period.
                                  20                   Maryland: All persons in Maryland who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients in its restaurants
                                  21                   during the Class Period.
                                  22                   New York: All persons in New York who purchased Chipotle’s Food
                                                       Products containing meat and/or dairy ingredients in its restaurants
                                  23                   during the Class Period.
                                  24   Dkt. No. 164 at 4. The language “in its restaurants” was added to each class definition. Id. The

                                  25   Court also held that it did not need to add the standard language excluding various categories of

                                  26   people to the class definition itself. Id. at 2 n.1.

                                  27           The Court then directed the parties to file either a joint notice plan or competing proposals

                                  28   if they could not agree on a notice plan. Dkt. No. 168. The parties filed their competing
                                                                                              3
                                   1   proposals, and Plaintiffs filed an amended motion to approve notice administrator and class notice

                                   2   plan. Dkt. No. 177. On April 8, 2019, the Court granted in part and denied in part the amended

                                   3   administrative motion to approve notice administrator and class notice plan. Dkt. No. 180.

                                   4   Specifically, the Court denied Plaintiffs’ motion to provide direct email notice to the

                                   5   approximately 550,000 individuals in California, Maryland, and New York who purchased food

                                   6   from Chipotle in those states from online or app menus. Id. at 7. It also found Plaintiffs’ proposal

                                   7   to issue a press release unwarranted under Rule 23. Id. at 8.

                                   8          Defendant filed a motion to decertify the class on April 25, 2019, briefing for which was

                                   9   completed on May 15, 2019. Dkt. Nos. 184, 191, 192. The parties participated in a second

                                  10   mediation session before the Honorable Jay C. Gandhi (Ret.) of JAMS on July 2, 2019.3 Dkt. No.

                                  11   146. They were able to reach an agreement in principle to settle the case on a classwide basis, and

                                  12   agreed to stay any pending dates, including the hearing on Defendant’s motion to decertify the
Northern District of California
 United States District Court




                                  13   classes. Id. Plaintiffs moved for preliminary approval on September 11, 2019. Dkt. No. 205.

                                  14              C. Settlement Agreement

                                  15          Following extensive formal discovery and with the assistance of a mediator, the parties

                                  16   entered into a settlement agreement on September 11, 2019. Dkt. No. 205-2 (“SA”). The key

                                  17   terms are as follows:

                                  18          Class Definition: The Settlement Class is defined as:

                                  19                  [A]ll persons in the United States who purchased Chipotle’s Food
                                                      Products in its restaurants during the Class Period.
                                  20

                                  21   SA § I.AA. Excluded from the Class are all persons who validly opt out of the Settlement in a

                                  22   timely manner; governmental entities; counsel of record for the parties; Defendant and any of its

                                  23   parents, affiliates, subsidiaries, independent service providers and all of its respective employees,

                                  24   officers, and directors; any Judge or judicial officer presiding over the matter, and all of their

                                  25   immediate families and judicial staff; and any natural person or entity that entered into a release

                                  26   with Defendant prior to the Effective Date concerning the Food Products. Id.

                                  27

                                  28
                                       3
                                        The parties’ first mediation session with Judge Gandhi was on January 29, 2019. Dkt. No. 205 at
                                       5. The parties also participated in court-connected mediation on May 9, 2017. Dkt. No. 65.
                                                                                         4
                                   1          Settlement Benefits: Defendant will make a $6,500,000 non-reversionary payment. Id.

                                   2   § I.EE. The settlement payment includes payments to Class Members, settlement administrative

                                   3   expenses estimated at around $400,000–$600,000, incentive awards, and any attorneys’ fees and

                                   4   costs awards. Id. §§ III.D, III.G; Dkt. No. 205-12 at ¶ 31. Individual claims are capped at $2.00

                                   5   each and subject to a pro rata decrease. Dkt. No. 205-3, Ex. A. Each class member may only

                                   6   submit five (5) valid claims without proof or purchase, and ten (10) valid claims with proof of

                                   7   purchase. Id. Each household is capped at fifteen (15) claims. Id.

                                   8          Cy Pres Distribution: Settlement checks that are not cashed within 120 days of mailing

                                   9   will be void and those funds will be donated to Public Justice, a non-profit legal organization, and

                                  10   Public Counsel, a pro bono law firm (each to receive 50%). SA § III.F; Dkt. No. 218 at 1–2.

                                  11          Release: All Settlement Class Members will release:

                                  12                  all claims, demands, actions, and causes of action of any kind or
Northern District of California
 United States District Court




                                                      nature whatsoever, whether at law or equity, known or unknown,
                                  13                  direct, indirect, or consequential, liquidated or unliquidated, foreseen
                                                      or unforeseen, developed or undeveloped, arising under common law,
                                  14                  regulatory law, statutory law, or otherwise, whether based on federal,
                                                      state or local law, statute, ordinance, regulation, code, contract,
                                  15                  common law, or any other source, or any claim that Plaintiffs or
                                                      Settlement Class Members ever had, now have, may have, or
                                  16                  hereafter can, shall or may ever have against the Discharged Parties
                                                      in any other court, tribunal, arbitration panel, commission, agency, or
                                  17                  before any governmental and/or administrative body, or any other
                                                      adjudicatory body, on the basis of, connected with, arising from, or in
                                  18                  any way whatsoever relating to the purchase of the Food Products
                                                      marketed as non-GMO during the Class Period and the claims alleged
                                  19                  in the operative complaint in the Action, and, more particularly, but
                                                      without in any way limiting the generality of the foregoing, arising
                                  20                  from, directly or indirectly, or in any way whatsoever pertaining or
                                                      relating to the claims alleged in the complaint in the Action including,
                                  21                  but not limited to, communications, disclosures, nondisclosures,
                                                      representations, statements, claims, omissions, messaging, design,
                                  22                  testing, marketing, labeling, advertising, promotion, packaging,
                                                      displays, brochures, studies, manufacture, distribution, operation,
                                  23                  performance, functionality, notification, providing, offering,
                                                      dissemination, replacement, sale and/or resale by the Discharged
                                  24                  Parties of the Food Products, any claims for rescission, restitution or
                                                      unjust enrichment for all damages of any kind, violations of any
                                  25                  state’s deceptive, unlawful and/or unfair business and/or trade
                                                      practices, false, misleading or fraudulent advertising, consumer fraud
                                  26                  and/or consumer protection statutes, any violation of the Uniform
                                                      Commercial Code, any breaches of express, implied and/or any other
                                  27                  warranties, any similar federal, state or local statutes, codes, damages,
                                                      costs, expenses, extracontractual damages, compensatory damages,
                                  28                  exemplary damages, special damages, penalties, punitive damages
                                                                                         5
                                                        and/or damage multipliers, disgorgement, declaratory relief,
                                   1                    expenses, interest, and/or attorneys’ fees and costs against the
                                                        Discharged Parties pertaining to or relating to the claims alleged in
                                   2                    the operative complaint in the Action, notwithstanding that Plaintiffs
                                                        and the Settlement Class acknowledge that they may hereafter
                                   3                    discover facts in addition to or different from those that they now
                                                        know or believe to be true concerning the subject matter of the Action
                                   4                    and/or the Released Claims herein.
                                   5   SA § III.C.1. The “Discharged Parties” are defined as:
                                   6                    Defendant and all its present and former parent companies,
                                                        subsidiaries, shareholders, officers, directors, employees, agents,
                                   7                    servants, registered representatives, attorneys, insurers, affiliates,
                                                        successors, personal representatives, heirs and assigns, retailers,
                                   8                    suppliers, distributors, endorsers, consultants, and any and all other
                                                        entities or persons upstream and downstream in the
                                   9                    production/distribution channels
                                  10   Id.
                                  11           In addition, Defendant agrees to release Class Representatives, Settlement

                                  12   Class Members, and Class Counsel from:
Northern District of California
 United States District Court




                                  13                    all claims, demands, actions, and causes of action of any kind or
                                                        nature whatsoever, whether at law or equity, known or unknown,
                                  14                    direct, indirect, or consequential, liquidated or unliquidated, foreseen
                                                        or unforeseen, developed or undeveloped, arising under common law,
                                  15                    regulatory law, statutory law, or otherwise, whether based on federal,
                                                        state or local law, statute, ordinance, regulation, code, contract,
                                  16                    common law, or any other source, or any claim that Defendant ever
                                                        had, now has, may have, or hereafter can, shall or may ever have
                                  17                    against Class Representatives, Settlement Class Members, and Class
                                                        Counsel in any other court, tribunal, arbitration panel, commission,
                                  18                    agency, or before any governmental and/or administrative body, or
                                                        any other adjudicatory body, on the basis of, connected with, arising
                                  19                    from, or in any way whatsoever relating to the institution or
                                                        prosecution of the Action, notwithstanding that Defendant
                                  20                    acknowledges that it may hereafter discover facts in addition to or
                                                        different from those that it now knows or believes to be true
                                  21                    concerning the subject matter of the Action and/or the Released
                                                        Claims herein.
                                  22

                                  23   Id. § IIII.C.2

                                  24           Class Notice: A third-party settlement administrator will implement a digital media

                                  25   campaign. SA § IV.C; Dkt. No. 205-12 at ¶¶ 13–21. The third-party settlement administrator will

                                  26   also provide for publication notice in People magazine and the East Bay Times newspaper. SA

                                  27   § IV.A; Dkt. No. 205-12 at ¶¶ 22–23. The notice will include: the nature of the action, a summary

                                  28   of the settlement terms, and instructions on how to object to and opt out of the settlement,
                                                                                           6
                                   1   including relevant deadlines. Dkt. No. 205-3, Ex. A; Dkt. No. 205-4, Ex. B.

                                   2           Opt-Out Procedure: The deadline for a class member to submit a request for exclusion is

                                   3   120 days after preliminary approval or no less than sixty (60) days after the Notice deadline. SA

                                   4   § I.T, I.U.

                                   5           Incentive Award: The Named Plaintiffs will apply for incentive awards of no more than

                                   6   $5,000. Id. § III.G.2.

                                   7           Attorneys’ Fees and Costs: Class Counsel will file an application for attorneys’ fees not to

                                   8   exceed one third of the settlement fund ($1,950,000), as well as costs. Id. § III.G.1.

                                   9    II.    AMENDED COMPLAINT

                                  10           As part of the settlement agreement, the parties agreed that Plaintiffs will file an amended

                                  11   complaint, redefining the class definition to be consistent with the Settlement Class. SA § II.F;

                                  12   Dkt. No. 205-8, Ex. 2 (“Amended Complaint” or “AC”). The Amended Complaint also removes
Northern District of California
 United States District Court




                                  13   the cause of action under Florida law, as the only Named Plaintiff who resided in Florida

                                  14   dismissed her claims.

                                  15           Federal Rule of Civil Procedure 15(a)(2) permits a plaintiff to amend her pleading with the

                                  16   opposing party’s written consent. “Where the parties have agreed to file an amended complaint as

                                  17   part of the class settlement, judges in this district have granted leave to amend, subject to the terms

                                  18   of settlement.” McCabe v. Six Continents Hotels, Inc., No. 12-CV-04818 NC, 2015 WL 3990915,

                                  19   at *4 (N.D. Cal. June 30, 2015); see also Miller v. Ghirardeli Chocolate Co., 12–cv–04936 LB,

                                  20   2014 WL 4978433, at *7 (N.D.Cal. Oct. 2, 2014) (granting leave to amend for settlement

                                  21   purposes, but voiding the amendment if no final settlement occurs). In determining whether to

                                  22   grant leave to amend, courts have considered whether any amendment will “materially change the

                                  23   scope of the certified classes.” Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2011 WL

                                  24   1627973, at *7 (N.D. Cal. Apr. 29, 2011).

                                  25           The Court grants Plaintiffs’ request for leave to file their Amended Complaint. In the

                                  26   event that the proposed settlement is not finally approved by the Court or in the event that the

                                  27   settlement becomes null and void by its own terms, the Amended Complaint will be dismissed.

                                  28
                                                                                         7
                                   1   III.   PROVISIONAL CLASS CERTIFICATION

                                   2          The plaintiff bears the burden of showing by a preponderance of the evidence that class

                                   3   certification is appropriate under Federal Rule of Civil Procedure 23. Wal-Mart Stores, Inc. v.

                                   4   Dukes, 564 U.S. 338, 350–51 (2011). Class certification is a two-step process. First, a plaintiff

                                   5   must establish that each of the four requirements of Rule 23(a) is met: numerosity, commonality,

                                   6   typicality, and adequacy of representation. Id. at 349. Second, she must establish that at least one

                                   7   of the bases for certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to certify a

                                   8   class under Rule 23(b)(3), she must show that “questions of law or fact common to class members

                                   9   predominate over any questions affecting only individual members, and that a class action is

                                  10   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                  11   R. Civ. P. 23(b)(3).4

                                  12          “The criteria for class certification are applied differently in litigation classes and
Northern District of California
 United States District Court




                                  13   settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019)

                                  14   (“Hyundai II”). When deciding whether to certify a litigation class, a district court must consider

                                  15   manageability at trial. Id. However, this concern is not present in certifying a settlement class.

                                  16   Id. at 556–57. In deciding whether to certify a settlement class, a district court “must give

                                  17   heightened attention to the definition of the class or subclasses.” Id. at 557 (citation omitted).

                                  18          Because the parties’ Settlement Class differs from the certified classes, the Court must

                                  19   determine whether provisional certification of the Settlement Class is appropriate. Here, the

                                  20   material difference is that the parties seek to certify a nationwide class, whereas the certified

                                  21   classes are purchasers living in the states in which Named Plaintiffs reside. The Court finds that

                                  22   its prior analysis under Rule 23(a) also applies to the Settlement Class, and thus incorporates its

                                  23   previous analysis as set forth in the order certifying the classes. See Dkt. No. 136 at 17–21. As

                                  24   for Rule 23(b), the significant inquiry is whether the Settlement Class, now a nationwide class,

                                  25   still satisfies the predominance requirement.

                                  26
                                  27   4
                                        Plaintiffs’ motion asserts that they also seek certification of the Settlement Class under Rule
                                  28   23(b)(2). See Dkt. No. 205 at 8. At the Court’s direction, Plaintiffs submitted a supplemental
                                       brief clarifying that they seek certification only under Rule 23(b)(3). Dkt. No. 216 at 1.
                                                                                           8
                                   1               A. Rule 23(b)(3) Certification

                                   2          To certify a class, a plaintiff must satisfy the two requirements of Rule 23(b)(3). First,

                                   3   “questions of law or fact common to class members [must] predominate over any questions

                                   4   affecting only individual members.” Fed. R. Civ. P. 23(b)(3). And second, “a class action [must

                                   5   be] superior to other available methods for fairly and efficiently adjudicating the controversy.” Id.

                                   6                       i. Predominance

                                   7           The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                   8   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

                                   9   (2016) (citation and quotations omitted). The Supreme Court has defined an individualized

                                  10   question as one where “members of a proposed class will need to present evidence that varies from

                                  11   member to member.” Id. (citation and quotations omitted). A common question, on the other

                                  12   hand, is one where “the same evidence will suffice for each member to make a prima facie
Northern District of California
 United States District Court




                                  13   showing [or] the issue is susceptible to generalized, class-wide proof.” Id. (citation and quotations

                                  14   omitted).

                                  15          The Court concludes that for purposes of settlement, common questions predominate here,

                                  16   because the Settlement Class Members were exposed to uniform representations concerning

                                  17   Chipotle’s non-GMO claims and suffered the same injuries.5 See Dkt. No. 205 at 8; Dkt. No. 136

                                  18   at 23–24; see also Hyundai II, 926 F.3d at 559. Although the Class Members will need to rely

                                  19   upon individual evidence to some extent to calculate their individual damages, the “mere fact that

                                  20   there might be differences in damage calculations is not sufficient to defeat class certification.”

                                  21   Hyundai II, 926 F.3d at 560 (quotations and citations omitted).

                                  22                      ii. Superiority

                                  23          The superiority requirement tests whether “a class action is superior to other available

                                  24

                                  25
                                       5
                                         Prior to the Ninth Circuit’s en banc opinion in Hyundai II, district courts in California were
                                       required to conduct a “rigorous predominance analysis” to analyze whether variations in state
                                  26   consumer protection laws precluded class certification. See In re Hyundai & Kia Fuel Econ.
                                       Litig., 881 F.3d 679, 707 (9th Cir.) (“Hyundai I”), on reh’g en banc, 926 F.3d 539 (9th Cir. 2019).
                                  27   But the en banc opinion in Hyundai II held that district courts do not need “to address choice-of-
                                       law issues beyond those raised by objectors” before certifying a settlement class. Hyundai II, 926
                                  28   F.3d at 561–62. Thus, the Court at this stage need not analyze whether any differences in state
                                       laws prevent provisional class certification.
                                                                                         9
                                   1   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                   2   Court considers four non-exclusive factors: (1) the interest of each class member in individually

                                   3   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                   4   litigation concerning the controversy already commenced by or against the class; (3) the

                                   5   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                   6   difficulties likely to be encountered in the management of a class action. Id.

                                   7          The Court concludes that a class action enables the most efficient use of Court and attorney

                                   8   resources and reduces costs to the Class Members by allocating costs among them. Further, this

                                   9   forum is appropriate, and there are no obvious difficulties in managing this class action.

                                  10          The Court finds that the predominance and superiority requirements of Rule 23(b)(3) are

                                  11   met.

                                  12              B. Class Representative and Class Counsel
Northern District of California
 United States District Court




                                  13          Because the Court finds that Plaintiffs meet the commonality, typicality, and adequacy

                                  14   requirements of Rule 23(a), the Court appoints the Named Plaintiffs as class representatives.

                                  15   When a court certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(c)(1)(B).

                                  16   Factors that courts must consider when making that decision include:

                                  17                  (i) the work counsel has done in identifying or investigating potential
                                                      claims in the action;
                                  18                  (ii) counsel’s experience in handling class actions, other complex
                                                      litigation, and the types of claims asserted in the action;
                                  19                  (iii) counsel’s knowledge of the applicable law; and
                                                      (iv) the resources that counsel will commit to representing the class.
                                  20

                                  21   Fed. R. Civ. P. 23(g)(1)(A).

                                  22          Counsel have investigated and litigated this case throughout its existence and have

                                  23   submitted declarations detailing their expertise in representing plaintiffs in class action suits,

                                  24   especially consumer class actions. See Dkt. No. 205-9, Ex. 3; Dkt. No. 205-10, Ex. 4.

                                  25   Accordingly, the Court appoints the law firms of Kaplan Fox and Kilsheimer LLP and Kobre &

                                  26   Kim LLP as Class Counsel.

                                  27

                                  28
                                                                                          10
                                   1   IV.    PRELIMINARY SETTLEMENT APPROVAL

                                   2              A. Legal Standard

                                   3          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                   4   certified class—or a class proposed to be certified for purposes of settlement—may be settled . . .

                                   5   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                   6   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re

                                   7   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                   8   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                   9   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                  10          Where the parties reach a class action settlement prior to class certification, district courts

                                  11   apply “‘a higher standard of fairness’ and ‘a more probing inquiry than may normally be required

                                  12   under Rule 23(e).’” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012) (citation omitted).
Northern District of California
 United States District Court




                                  13   Such settlement agreements “must withstand an even higher level of scrutiny for evidence of

                                  14   collusion or other conflicts of interest than is ordinarily required under Rule 23(e) before securing

                                  15   the court’s approval as fair.” Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1048–49 (9th Cir.

                                  16   2019) (quoting In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011)). A

                                  17   more “‘exacting review’ is warranted ‘to ensure that class representatives and their counsel do not

                                  18   secure a disproportionate benefit at the expense of the unnamed plaintiffs who class counsel had a

                                  19   duty to represent.’” Id. (citations and quotations omitted).

                                  20          Courts may preliminarily approve a settlement and notice plan to the class if the proposed

                                  21   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                  22   not grant improper preferential treatment to class representatives or other segments of the class;

                                  23   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                  24   Adware Litig., No. 15-MD-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018)

                                  25   (citation omitted). Courts lack the authority, however, to “delete, modify or substitute certain

                                  26   provisions. The settlement must stand or fall in its entirety.” Hanlon v. Chrysler Corp., 150 F.3d

                                  27   1011, 1026 (9th Cir. 1998).

                                  28
                                                                                         11
                                   1              B. Analysis

                                   2          Because the parties seek to certify a nationwide Settlement Class that is broader than the

                                   3   certified class, the Court applies the heightened standard in assessing whether to grant preliminary

                                   4   approval of the class settlement. See Roes, 944 F.3d at 1049.

                                   5                       i. Evidence of Conflicts and Signs of Collusion

                                   6          The first factor the Court considers is whether there is evidence of collusion or other

                                   7   conflicts of interest. See id. The Ninth Circuit has directed district courts to look for “subtle signs

                                   8   of collusion,” which include whether counsel will receive a disproportionate distribution of the

                                   9   settlement, whether the parties negotiate a “‘clear sailing’ arrangement (i.e., an arrangement where

                                  10   defendant will not object to a certain fee request by class counsel),” and whether the parties agree

                                  11   to a reverter that returns unclaimed funds to the defendant. Id.

                                  12          As discussed above, the proposed settlement is non-reversionary with all unclaimed funds
Northern District of California
 United States District Court




                                  13   awarded to a cy pres recipient. SA §§ I.EE, III.F. However, the Settlement Agreement contains a

                                  14   clear sailing arrangement, which states that “Defendant shall not object to a [motion for attorneys’

                                  15   fees and costs] so long as the amount requested for attorneys’ fees is less than or equal to

                                  16   [$1,950,000 USD], which is 30% of the value of the Settlement Fund, plus costs.” Id. § III.G.1.

                                  17                              1. Clear Sailing Provision

                                  18          Clear sailing provisions are not prohibited, though they “‘by [their] nature deprive[ ] the

                                  19   court of the advantages of the adversary process’ in resolving fee determinations and are therefore

                                  20   disfavored.” Id. at 1050 (quoting In re Bluetooth, 654 F.3d at 949) (alterations in original). The

                                  21   Ninth Circuit has noted that clear sailing arrangements are “important warning signs of

                                  22   collusion,” because “‘[t]he very existence of a clear sailing provision increases the likelihood that

                                  23   class counsel will have bargained away something of value to the class.’” Id. at 1051 (quoting In

                                  24   re Bluetooth, 654 F.3d at 948). Accordingly, when confronted with a clear sailing provision, the

                                  25   district court has a heightened duty to “scrutinize closely the relationship between attorneys’ fees

                                  26   and benefit to the class, being careful to avoid awarding ‘unreasonably high’ fees simply because

                                  27   they are uncontested.” Id. (citation and quotations omitted).

                                  28          Here, counsel requests fees of $1,950,000 and costs of $650,000. Dkt. No. 205 at 19.
                                                                                         12
                                   1   When deciding to award attorney’s fees and costs, the Court has discretion in a common fund case

                                   2   to choose either (1) the lodestar method or (2) the percentage-of-the-fund. Vizcaino v. Microsoft

                                   3   Corp., 290 F.3d 1043, 1047 (9th Cir. 2002). Under the percentage-of-recovery method, twenty-

                                   4   five percent of a common fund is the benchmark for attorneys’ fees award. See, e.g., In re

                                   5   Bluetooth Headset, 654 F.3d at 942 (“[C]ourts typically calculate 25% of the fund as the

                                   6   ‘benchmark’ for a reasonable fee award, providing adequate explanation in the record of any

                                   7   ‘special circumstances’ justifying a departure.”). Counsel asserts that they have performed a

                                   8   lodestar cross-check on the requested sum and represent that counsel spent 4,930.2 hours litigating

                                   9   this action, and incurred fees of $3,422,756.50, meaning that the requested fee is below the

                                  10   lodestar amount. Dkt. No. 205 at 20; Dkt. No. 205-11, Ex. 5.

                                  11          The Court recognizes that Class Counsel obtained results for the prospective Class

                                  12   Members, as discussed below in Section IV(B)(iii). And Class Counsel did assume substantial
Northern District of California
 United States District Court




                                  13   risk in litigating this action on a contingency fee basis, and incurring costs without the guarantee

                                  14   of payment for its litigation efforts. Further, the agreement does not contemplate a

                                  15   disproportionate cash allocation between counsel and the class, as was the case in Roes. See Roes,

                                  16   944 F.3d at 1051 (“Here, more of the available $2 million in settlement cash ultimately went to

                                  17   attorneys’ fees ($950,000) than would be distributed to class members ($864,115).”). Even if the

                                  18   Court were to award 30% in attorneys’ fees, the majority of the settlement cash will still be

                                  19   distributed to Class Members. The Court is cognizant of its obligations to review class fee awards

                                  20   with particular rigor, and at the final approval stage will carefully scrutinize the circumstances and

                                  21   determine what attorneys’ fee awards is appropriate in this case. Accordingly, given that counsel

                                  22   will not receive a disproportionate amount of the settlement agreement and that the settlement is

                                  23   non-reversionary, the Court does not find that the clear sailing provision weighs against

                                  24   preliminary approval.

                                  25                              2. Cy Pres Distribution

                                  26          The Court must also evaluate whether the parties’ proposed cy pres recipients are

                                  27   appropriate. A cy pres award must qualify as “the next best distribution” to giving the funds to

                                  28   class members. Dennis, 697 F.3d at 865. “Not just any worthy recipient can qualify as an
                                                                                         13
                                   1   appropriate cy pres beneficiary,” and there must be a “‘driving nexus between the plaintiff class

                                   2   and the cy pres beneficiaries.’” Id. (citation omitted). That is to say, a cy pres award must be

                                   3   “‘guided by (1) the objectives of the underlying statute(s) and (2) the interests of the silent class

                                   4   members, and must not benefit a group too remote from the plaintiff class[.]’” Id. (citations

                                   5   omitted). A cy pres distribution is not appropriate if there is “‘no reasonable certainty’ that any

                                   6   class member would benefit from it.” Id. (citation omitted).

                                   7          Here, the parties have selected Public Justice, a “well-known 38-year old non-profit legal

                                   8   organization,” and Public Counsel, the “Nation’s Largest Pro Bono Law Firm,” as their two cy

                                   9   pres recipients. Dkt. No. 218 at 1–2. Public Justice is based in Washington, D.C., and has an

                                  10   office in Oakland, California. Id. Its mission is to pursue “high impact lawsuits to combat social

                                  11   and economic injustice, protect the Earth’s sustainability, and challenge predatory corporate

                                  12   conduct and government abuses.” Id. at 1. Any cy pres funds will be designated to Public
Northern District of California
 United States District Court




                                  13   Justice’s “Food Project,” which focuses on “supporting a vision of animal agriculture that is

                                  14   regenerative, humane, and owned by independent farmers.” Id. Public Counsel is based primarily

                                  15   in Los Angeles, California, and has a Consumer Rights and Economic Justice division that “assists

                                  16   with a wide variety of consumer matters,” including consumer fraud and unfair business practices.

                                  17   Id. at 1–2 Counsel are not associated with Public Justice, though defense counsel is one of Public

                                  18   Counsel’s seventy-five board members. Id. However, defense counsel does not receive

                                  19   compensation for her role as a board member, and she “will not dictate or influence how any

                                  20   potential cy pres funds at the Public Counsel will be disbursed.” Id. at 2.

                                  21          The Court preliminarily finds that the entities share the interests of the Class Members in

                                  22   preventing consumer fraud, in the context of mislabeling of food products. Accordingly, the Court

                                  23   preliminarily finds that there is a sufficient nexus between these two cy pres recipients and the

                                  24   Settlement Class.

                                  25                       ii. Preferential Treatment

                                  26          The Court next considers whether the settlement agreement provides preferential treatment

                                  27   to any class member. The Ninth Circuit has instructed that district courts must be “particularly

                                  28   vigilant” for signs that counsel have allowed the “self-interests” of “certain class members to
                                                                                         14
                                   1   infect negotiations.” In re Bluetooth, 654 F.3d at 947. For that reason, courts in this district have

                                   2   consistently stated that preliminary approval of a class action settlement is inappropriate where the

                                   3   proposed agreement “improperly grant[s] preferential treatment to class representatives.” Lenovo,

                                   4   2018 WL 6099948, at *8 (citation and quotations omitted).

                                   5           Although the Settlement Agreement authorizes Named Plaintiffs to seek incentive awards

                                   6   of no more than $5,000 for their roles as Named Plaintiffs in this lawsuit, see SA § III.G, the Court

                                   7   will ultimately determine whether they are entitled to such an award and the reasonableness of the

                                   8   amount requested. Incentive awards “are intended to compensate class representatives for work

                                   9   done on behalf of the class, to make up for financial or reputational risk undertaken in bringing the

                                  10   action.” Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Plaintiffs must

                                  11   provide sufficient evidence to allow the Court to evaluate Plaintiffs’ award “individually, using

                                  12   ‘relevant factors includ[ing] the actions the plaintiff has taken to protect the interests of the class,
Northern District of California
 United States District Court




                                  13   the degree to which the class has benefitted from those actions, . . . [and] the amount of time and

                                  14   effort the plaintiff expended in pursuing the litigation . . . .’” Stanton v. Boeing Co., 327 F.3d 938,

                                  15   977 (9th Cir. 2003) (citation omitted). The Court will consider the evidence presented at the final

                                  16   fairness hearing and evaluate the reasonableness of any incentive award request. Nevertheless,

                                  17   because incentive awards are not per se unreasonable, the Court finds that this factor weighs in

                                  18   favor of preliminary approval. See Rodriguez, 563 F.3d at 958 (finding that “[i]ncentive awards

                                  19   are fairly typical in class action cases” and “are discretionary” (emphasis omitted)).

                                  20                      iii. Settlement within Range of Possible Approval

                                  21           The third factor the Court considers is whether the settlement is within the range of

                                  22   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  23   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” Lenovo,

                                  24   2018 WL 6099948, at *8. This requires the Court to evaluate the strength of Plaintiffs’ case.

                                  25           Here, the total settlement amount constitutes approximately 7.4% of the “best-case”

                                  26   nationwide recovery. Dkt. No. 213 at ¶ 4. Plaintiffs’ counsel estimates a claims submission rate

                                  27   of 1–2%, and a potential target audience of 30,100,000. Dkt. No. 205 at 21; see Dkt. No. 205-12

                                  28   at ¶ 14. The maximum amount each Class Member can recover without any documentation of
                                                                                          15
                                   1   purchase is $10. Dkt. No. 205 at 2. With documentation, the maximum amount a Class Member

                                   2   can recover is $20, subject to a $30 cap per household. Id. Plaintiffs acknowledge that there is

                                   3   substantial risk they would face in continuing to litigate this case, such as maintaining class

                                   4   treatment and prevailing at trial. Dkt. No. 205 at 12. The Court finds that the settlement amount,

                                   5   given these risks, weighs in favor of granting preliminary approval.

                                   6                     iv. Obvious Deficiencies

                                   7          The fourth and final factor that the Court considers is whether there are obvious

                                   8   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore

                                   9   finds that this factor weighs in favor of preliminary approval.

                                  10                                              *      *       *

                                  11          Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                  12   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval. The Court
Northern District of California
 United States District Court




                                  13   DIRECTS the parties to include both a joint proposed order and a joint proposed judgment when
                                  14   submitting their motion for final approval.
                                  15    V.    PROPOSED CLASS NOTICE PLAN
                                  16          For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                  17   notice that is practicable under the circumstances, including individual notice to all members who
                                  18   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Individual notice must
                                  19   be sent to all class members “whose names and addresses may be ascertained through reasonable
                                  20   effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). “If the names and addresses of
                                  21   class members cannot be determined by reasonable efforts, notice by publication is sufficient to
                                  22   satisfy the requirements of the due process clause and Rule 23.” Jermyn v. Best Buy Stores, L.P.,
                                  23   No. 08 CIV. 00214 CM, 2010 WL 5187746, at *3 (S.D.N.Y. Dec. 6, 2010) (citing Mullane v.
                                  24   Cent. Hanover Bank & Trust Co., 339 U.S. 306, 317–18 (1950)). District courts have “broad
                                  25   power and discretion vested in them by [Rule 23]” in determining the contours of appropriate class
                                  26   notice. See Reiter v. Sonotone Corp., 442 U.S. 330, 345 (1979). Direct notice is inappropriate
                                  27   when it is overly broad or overly inclusive. Yeoman v. Ikea U.S. W., Inc., No. 11CV701 WQH
                                  28   BGS, 2013 WL 5944245, at *5–6 (S.D. Cal. Nov. 5, 2013); see also Jermyn, 2010 WL 5187746,
                                                                                         16
                                   1   at *3.

                                   2            The Court notes that the notice plan does not provide direct notice. During the parties’

                                   3   briefing on the amended class notice plan, Defendant averred, and Plaintiffs did not dispute, that

                                   4   no list of identifiable class members exists. See Dkt. No. 172 at 2. And the Court held that direct

                                   5   notice to 550,000 online purchasers would be improper under Rule 23, as those online purchasers

                                   6   are defined by a characteristic that on its face does not establish membership in the certified (or

                                   7   settlement) class. Dkt. No. 180 at 4–6.

                                   8            Given that direct notice appears to be infeasible, the third-party settlement administrator

                                   9   will implement a digital media campaign and provide for publication notice in People magazine, a

                                  10   nationwide publication, and the East Bay Times. SA § IV.A, C; Dkt. No. 205-12 at ¶¶ 13–23. The

                                  11   publication notices will run for four consecutive weeks. Dkt. No. 205 at ¶ 23. The digital media

                                  12   campaign includes an internet banner notice implemented using a 60-day desktop and mobile
Northern District of California
 United States District Court




                                  13   campaign. Dkt. No. 205-12 at ¶ 18. It will rely on “Programmatic Display Advertising” to reach

                                  14   the “Target Audience,” Dkt. No. 216-1 at ¶ 6, which is estimated to include 30,100,000 people and

                                  15   identified using the target definition of “Fast Food & Drive-In Restaurants Total Restaurants Last

                                  16   6 Months [Chipotle Mexican Grill],” Dkt. No. 205-12 at ¶ 13. Programmatic display advertising

                                  17   utilizes “search targeting,” “category contextual targeting,” “keyword contextual targeting,” and

                                  18   “site targeting,” to place ads. Dkt. No. 216-1 at ¶¶ 9–12. And through “learning” technology, it

                                  19   continues placing ads on websites where the ad is performing well. Id. ¶ 7. Put simply,

                                  20   prospective Class Members will see a banner ad notifying them of the settlement when they search

                                  21   for terms or websites that are similar to or related to Chipotle, when they browse websites that are

                                  22   categorically relevant to Chipotle (for example, a website related to fast casual dining or Mexican

                                  23   food), and when they browse websites that include a relevant keyword (for example, a fitness

                                  24   website with ads comparing fast casual choices). Id. ¶¶ 9–12. By using this technology, the

                                  25   banner notice is “designed to result in serving approximately 59,598,000 impressions.” Dkt. No.

                                  26   205-12 at ¶ 18.

                                  27   //

                                  28   //
                                                                                          17
                                   1          The Court finds that the proposed notice process is “‘reasonably calculated, under all the

                                   2   circumstances,’ to apprise all class members of the proposed settlement.” Roes, 944 F.3d at 1045

                                   3   (citation omitted).

                                   4          With respect to the content of the notice itself, the notice must clearly and concisely state

                                   5   in plain, easily understood language:

                                   6          (i)     the nature of the action;
                                              (ii)    the definition of the class certified;
                                   7          (iii)   the class claims, issues, or defenses;
                                              (iv)    that a class member may enter an appearance through an attorney if
                                   8                  the member so desires;
                                              (v)     that the court will exclude from the class any member who requests
                                   9                  exclusion;
                                              (vi)    the time and manner for requesting exclusion; and
                                  10          (vii)   the binding effect of a class judgment on members[.]
                                  11   Fed. R. Civ. P. 23(c)(2)(B). The Court finds that the content of the proposed notices, Dkt. No.

                                  12   205-3, Ex. A; Dkt. No. 205-4, Ex. B, provides sufficient information about the case and thus
Northern District of California
 United States District Court




                                  13   conforms with due process requirements. See Hyundai II, 926 F.3d at 567 (“Notice is satisfactory

                                  14   if it generally describes the terms of the settlement in sufficient detail to alert those with adverse

                                  15   viewpoints to investigate and to come forward and be heard.” (citation and quotations omitted)).

                                  16   VI.    CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for preliminary approval

                                  18   of class action settlement and GRANTS Plaintiffs’ request to file an amended complaint.
                                  19   Plaintiffs are DIRECTED to file their amended complaint within five (5) days. The parties are

                                  20   DIRECTED to meet and confer and stipulate to a schedule of dates for each event listed below,

                                  21   which shall be submitted to the Court within seven days of the date of this Order:

                                  22
                                                                         Event                                         Date
                                  23
                                                 Deadline for Settlement Administrator to mail
                                  24             notice to all putative Class Members
                                                 Filing deadline for attorneys’ fees and costs motion
                                  25             Filing deadline for incentive payment motion
                                                 Deadline for Class Members to opt-out or object to
                                  26             settlement and/or application for attorneys’ fees and
                                  27             costs and incentive payment
                                                 Filing deadline for final approval motion
                                  28             Final fairness hearing and hearing on motions
                                                                                          18
                                   1         The parties are further DIRECTED to implement the proposed class notice plan.
                                   2         IT IS SO ORDERED.
                                   3   Dated: 1/31/2020
                                   4                                               ______________________________________
                                   5                                               HAYWOOD S. GILLIAM, JR.
                                                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   19
